MORROW, Presiding Judge.
The conviction is for theft; penalty assessed at confinement in the penitentiary for life.
The prosecution is under article 63, P. C. 1925, which reads as follows: “Whoever shall have been three times convicted of a felony less than capital shall on such third conviction be imprisoned for life in the penitentiary.”
It is charged in the indictment that on the 12th day of September, 1933, appellant took from the possession of C. R. Haley, an automobile of the value of $150; that on the 15th day of May, 1925, appellant was convicted of a felony theft; that on the 14th day of September, 1923, he was convicted of burglary; and that on the 18th day of September, 1913, 'he was convicted of the felony of bigamy.
There is no statement of the facts heard in the trial court.
The proceedings appear regular.
In the motion for' new trial appellant makes some attacks upon the rulings of the court and the sufficiency of the evidence, but', in the absence of knowledge of the facts or the evidence introduced before the jury, we are not able to appraise the merits of the complaints.
Perceiving no error, the judgment is affirmed.